Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 11-14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification, while being enabled for making hybrid molecular brushes (HMBs) with hydrophilic side chain, does not reasonably provide enablement for these hydrophilic side chains to have the number of hydrophilic side chains recited by Claims 5-6, the molecular weights of these hydrophilic side chains of Claims 11-12, polydispersity of these hydrophilic side chains of Claim 17 and the number average molecular weights of these HMBs themselves of Claims 13 and 14.  The specification does not enable any person skilled in the art to which it pertains, or 

In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir. 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the scope or breadth of the claims;
3) the state of the prior art;
4) the predictability or unpredictability of the art;
5) the relative skill of those skilled in the art;
6) the presence or absence of working examples;
7) the amount of direction or guidance presented and;
8) the quantity of experimentation necessary.
            The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
            
            Nature of the Invention:  The nature of the invention is one in which hybrid molecular brushes (HMBs) with hydrophilic side chains and hydrophobic side chains are produced via a grafting method in biphasic non-emulsion systems. 

Scope or breadth of the claims:  Claims 5-6 recites the number of hydrophilic side chains grafting onto the chitosan.  The molecular weights of these hydrophilic side chains of are Claims 11-12 and the polydispersity of these hydrophilic side chains of Claim 17. The number average molecular weights of these HMBs themselves of Claims 13 and 14.  
            
            However, the instant specification and claim set as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to arrive at any of these limitations for the recited type of hydrophilic side chains as the specification specifically states that two of these hydrophilic side chain polymers (polyvinyl pyrrolidone PNVP and polyacryalamide PAAm) in these HMBs are practically insoluble (page 22 second and third paragraph as-filed specification).

            State of the prior art:  The prior art with regards grafting of polymers onto backbones is immense but does not reasonably suggest how to arrive at the molecular weight and polydispersity values of the recited polymers used for the hydrophilic side chain and, by extension, the resulting molecular weights of the HMBs as recited by Claims 5-6, 11-14 and 17.  Thus, there is no apparent definition or direction provided by the art as to what how to arrive at these values especially in light of the insolubility taught by Applicant and the art with respect to these structures as recited by these claims. This factor weighs strongly in finding a lack scope of enablement. 
            Predictability or unpredictability of the art: the field of chemistry is an unpredictable art.  As Applicant provides no guidance as to what constitutes at these molecular weights and polydispersities for the hydrophilic side chain polymers recited in the HMBs claimed, a skilled artisan has no idea where to start in making and these HMBs along with HMBs with the recite hydrophilic side chains to the recited molecular weights and polydispersities.  For instance, 1NMR is not possible. (page 041006-7 last paragraph before 1. FTIR Spectroscopy).  Therefore, even a similar synthesis of Applicant’s brushes leads to HMBs that cannot be analyzed for the recited molecular weights of the above identified claims in the similar manner Applicant analysis the chitosan (CHI) backbone and polylactide (PLA) side chains (hydrophilic).  This leads to unpredictability in of the HMBs encompassed by the above identified claims. This factor weighs strongly in finding a lack scope of enablement. 
            Relative skill of those skilled in the art: In view of the discussion of the state and complexity of the prior art, and the scope of the claims, which are drawn to side chain grafting onto polymeric backbones the level of skill in the art is high. This factor weighs strongly in finding a lack scope of enablement. 
            Presence or absence of working examples: No working examples are presented disclosing supporting materials to guide the skilled artisan in ascertaining how to arrive at the recited molecular weights and polydispersities of Claims 5-6, 11-14 and 17 with respect to the specific hydrophilic side chains and HMBs of Claim 1 exist.  Applicant’s specification speaks to these values generically and the examples are silent on the results of the synthesis.  This factor weighs strongly in finding a lack scope of enablement. 
            Amount of direction or guidance presented: No direction or guidance for what constitutes on how to arrive at the claimed molecular weights and polydispersities of Claims 5-6, 11-14 and 17 are to be found in the specification either in the detailed description of the invention or the examples of the invention.   Thus, a skilled artisan has no guidance as to what 
            Quantity of experimentation necessary: In view of the number of factors discussed above, and further in view of the high degree of variability for each single factor that must be taken into account in order to provide an accurate means for producing the full scope of the molecular weights and polydispersities of Claims 5-6, 11-14 and 17, the state of the art with regard to producing to these polymeric compositions in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually producing HMBs with hydrophilic side chains with molecular weights and polydispersities of Claims 5-6, 11-14 and 17 with respect to the specific hydrophilic side chains recited by Claim 1 in the absence of detailed guidance to this effect.  This factor weighs strongly in finding a lack scope of enablement.
Note the Chawathe may be excluded by Applicant as prior art in response to this action but this does not affect the applicability of using Chawathe as evidence to support the above conclusion of lack of enablement.  In other words, the exclusion of Chawathe will not be sufficient to overcome the above enablement rejection on its own.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 15-16, 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chawathe et al. “Design of hybrid molecular brushes with reversible surface adaptability on exposure to specific solvents” Biointerfaces, 13, (4) July/August 2018, found on IDS of April 15, 2020.
	Chawathe teaches chitosan-graft polylactic acid-graft polyvinyl prrolidone copolymer hybrid molecular brush (HMB) which clearly anticipate Claim 1 (See Figure 2) and also Claim 2. (CHI-g-PLA-g-PNVP) The number of hydrophobic side chains (PLA) is calculated to be 12 which anticipates Claim 3 and also is close enough to Claim 4’s range to be sufficiently specific to anticipate the range especially in light of about language and the breadth of the range of Claim 3 from which it depends. (page 041006-5 bottom of second column). The number average molecular weights of the CHI and PLA of Claims 7 and 9 are anticipated by Table 1 and the weights are close enough to the specific values of Claims 8 and 10 to make Chawathe sufficiently specific to anticipate the Claims in light of the about language. This synthesis and these resulting molecular weighs and polydispersities are substantially similar to those reported by Applicant to results in 9-10 grafts of PLA on the CHI and the above specific molecular weights, further suggesting Chawathe must anticipate these claims.  Table 1 also anticipates Claims 15 and 16.  Figure 8 teaches the HMB grafted onto a silicon surface via bonding to a PGMA (poly glycidyl methacrylate) between the HMB and the silicon.  Bonding occurs between the glycidyl groups and the amine groups of the CHI. (2nd paragraph of Section C). This anticipates Claims 18-21.   Claims 22-25 are anticipated by Figure 1 and Section B-1 detailing 
Allowable Subject Matter
	In the event Applicant overcomes Chawathe using a §102(b)(1)(A) or (B) exception and also the §112(a) rejections of record even without Chawathe as noted above, the claims as written would be in an allowable condition.  Specifically with respect to Claims 22-25, the closest prior art is Hall-Edgefield et al. “Hybrid Molecular Brushes with Chitosan Backbone: Facile Synthesis and Surface Grafting” Applied Materials & Interfaces, 6, 22026-22033, 2014.  Hall-Edgefield teaches grafting of polystyrene onto chitosan polymer backbones to create hybrid molecular brushes. (See abstract)  The polystyrene is considered to read over the hydrophobic polymer of the claim with the chitosan polymer reading over the backbone.  The claimed method requires grafting to occurring in a biphasic non-emulsion system.  Hall-Edgefield grafts the polystyrene to the chitosan backbone in a biphasic emulsion system. (page 22027 second column second paragraph)  The emulsion is created by water solutions of the chitosan polymer being mixed with a toluene solution of the styrene to be polymerized on the backbone.  As evidenced by Sigma-Aldrich Miscibility Chart, water and toluene are immiscible.  Therefore, one of ordinary skill in the art is reasonably suggested the grafting occurs in the emulsified state of the solution which is brought into being by mixing the water and toluene.  As such, in order to graft polymerize the polystyrene onto the chitosan backbone without mixing (i.e. without emulsifying) the solutions to arrive at the claimed grafting via bisphasic non-emulsion method would compromise the principle of Hall-Edgefield.
	Baker (U.S. 20070281904) teaches chitosan functionalized polymers which are made via biphasic emulsions of immiscible solvent what are vigorously shaken to create and emulsion in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/Primary Examiner, Art Unit 1766